DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
Claims 1-49 and 52-55 have been cancelled.  Claims 50, 51, 56 have been amended and claim 70 has been newly added in the response filed May 31, 2022.  Claims 57-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (elected without traverse in the reply filed on November 15, 2021), there being no allowable generic or linking claim.
Claims 50-51, 56 and 70 are examined upon their merits. 
The substitute specification submitted on May 31, 2022 obviates the objection set forth in the prior action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed after the mailing date of the Non-Final office action on January 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (Written Description - Withdrawn)
As currently amended to recite the active steps of assaying the cells for expression, the rejection of Claims 51 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
As currently amended to specify a CD22 antibody, rather than the genus of inhibitor, the rejection of Claims 50-51 and 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. Anti-CD22 antibodies were known for decades in the art prior to filing, and “A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).” MPEP 2164.
	
Claim Rejections - 35 USC § 112 (Scope of Enablement - Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 50-51, and 56 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons of record in the previous Office action.  
On pages 8-10 of Remarks filed 31 May 2022, Applicant traverses the rejection on the grounds that, as amended to recite treating a cognitive disorder, and Applicant argues Example 1 paragraphs [0250] through [0252] provide enabling support.  
First, the citation in Remarks is unclear because neither the original specification nor the substitute copy filed with Remarks have paragraph numbers.  The paragraphs corresponding to the citation in Remarks, are not disclosed as “Example 1” as stated in Remarks, but are found on pages 74-75.  The example cited is directed to infused IgG or anti-CD22 antibody directly into the CNS.  However, Applicant fails to note that the disclosure expressly states: “We did not observe a significant cognitive improvement in aged mice treated systemically with anti-CD22 via intraperitoneal injection, indicating that CNS-penetration is necessary for the beneficial effect of CD22 blockade, and that peripheral B-cells are unlikely to contribute to this effect”  (pg. 74, first paragraph, last sentence).  
Thus, the method as claimed comprising “exposing one or more of a subject’s microglia, macrophage and/or other phagocytic cells to an anti-CD22 antibody” is not enabled because Applicant’s own disclosure provides evidence of the unpredictability, since systemic administration, encompassed by the breadth of the current claims, is not enabled.  Since CNS-penetration is necessary for the effect, by Applicant’s own admission, then it must be claimed.  Secondly, systemic administration certainly exposes one or more macrophages and other phagocytic cells to the administered anti-CD22 antibody, as claimed, and yet Applicant’s disclosure states that peripheral B cells, which fall squarely within the scope of “other phagocytic cells”, does not contribute to the beneficial effect.
Lastly, Applicant has not addressed the issue that the claims broadly encompass normal ageing (specification pg. 1, Background, line 3) and prevention (specification on pgs. 5, third paragraph; pg. 35, end of middle paragraph). Since all patients are actively aging at any given time and the invention is not limited to “a person in need of” cognitive treatment then the claim broadly encompasses prophylaxis and administration of anti-CD22 antibodies in the general public.  Anti-CD22 antibodies like epratuzumab, inotuzumab, and BL22, have been used in clinical trials well before the filing date of the application.  In the broadest interpretation of the claims, any one of these clinical trials reads upon prophylactic treatment comprising systemic administration.  
	Since the disclosure itself teaches unpredictability of the invention as claimed, then the rejection of Claims 50-54 and 56 are rejected under 35 U.S.C. 112, first paragraph, is maintained. 

It is noted that there is enabling guidance for the treatment of Niemann-Pick disorder comprising administering anti-CD22 antibodies to the art-accepted NPC1-/- mouse model of the disease (paragraph bridging pages 102-103).

Allowable Subject Matter
Claim 70 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649